Citation Nr: 0124571	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  98-08 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for a stomach 
disorder, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to November 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied entitlement to an 
evaluation in excess of 20 percent for the veteran's stomach 
disorder.  In a July 1999 rating decision, the RO increased 
this evaluation to 40 percent, effective from September 1997, 
the date of his reopened claim.  As the assigned 40 percent 
evaluation represents less than the maximum available under 
applicable rating criteria, the veteran's claim for an 
increased evaluation remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

During his May 2001 VA video conference hearing, the veteran 
was allowed an additional 60 days in which to submit new 
evidence.  The record has been held open for that period of 
time, but the only evidence received from the veteran is a 
photocopy of part of an August 2000 VA examination report.

The veteran's claim of entitlement to a total disability 
rating based on individual unemployability due to a service-
connected disability (TDIU), which was denied in an August 
2000 rating decision, is addressed in the REMAND section of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Subjectively, the veteran has complained of nausea and 
incontinence; however, his symptoms have been largely 
attributed to a nonservice-connected disorder, and there is 
no evidence of anemia, hypoglycemia, or malnutrition. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
stomach disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.114, 
Diagnostic Code 7308 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, legislation was passed 
that enhances the VA's duties to notify a claimant regarding 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001).  Further, during the pendency of this appeal, in 
August 2001, the VA issued regulations to implement the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001. 

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001).  Specifically, the RO 
has afforded the veteran multiple VA examinations and has 
obtained records of reported medical treatment.

The VA's statutory duty to notify the veteran of the evidence 
necessary to substantiate his claim has also been met.  See 
38 U.S.C.A. § 5103 (West Supp. 2001).  The RO informed him of 
the need for such evidence in its May 1998 Statement of the 
Case.  Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that the veteran's appeal will not be 
adversely affected merely because the RO developed this 
appeal prior to, and did not inform him of, the enactment of 
the new provisions.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

In a June 1954 rating decision, the Phoenix, Arizona VARO 
granted service connection for a duodenal ulcer, with a 20 
percent evaluation assigned as of May 1954, in view of in-
service treatment for gastroenteritis and a May 1954 VA 
examination showing a duodenal ulcer.  The Phoenix VARO 
reduced this evaluation to 10 percent, effective from 
September 1959, in a July 1959 rating decision in view of a 
May 1959 VA examination showing reduced symptomatology.  
However, the Phoenix VARO increased the evaluation back to 20 
percent, effective from May 1988, in a September 1988 rating 
decision in view of the results of a June 1988 VA 
examination.

The Lincoln VARO, in a July 1999 rating decision, increased 
the veteran's evaluation to 40 percent, effective from 
September 1997, the date of his claim, in view of the results 
of an October 1997 VA examination.  During this examination, 
the veteran complained of epigastric pain, with nausea, 
although he noted that his appetite and weight had remained 
essentially stable.  The veteran's bowel habits reportedly 
varied, with alternating formed stools, constipation, and 
multiple watery stools.  A burning sensation up the throat 
was also noted.  Upon examination, the veteran had mild 
epigastric tenderness on deep palpation.  There were no signs 
of anemia, and the veteran's last blood count was noted to be 
within normal limits.  The diagnosis was status post partial 
gastrectomy and vagotomy with persistent, though stable, 
symptoms of post prandial dyspepsia, nausea, and intermittent 
abdominal pain, noted to be stable over time.  

VA treatment records dated from May to July of 1998 reflect 
the veteran's complaints of stomach discomfort and nausea.  
Several of these records reflect that the veteran was 
suffering from side effects of diabetes medication.  A July 
1998 record indicates that the veteran weighed 167 pounds.

During his July 1999 VA hearing, the veteran reported 
symptoms including nausea, diarrhea, heartburn, and shortness 
of breath.

A VA barium enema study conducted in October 1999 revealed 
diverticulosis coli, without radiographic features of 
diverticulitis.  

In July 2000, the veteran underwent x-rays of the upper 
gastrointestinal system, which revealed a small sliding-type 
hiatal hernia, with a suggestion of "only a whiff" of 
gastroesophageal reflux; and status post remote gastric 
surgery, with surgical clips in the area.  A nurse 
practitioner's note from the same month indicates that an 
esophagogastroduodenoscopy (EGD) revealed a reddened mucosa 
but was otherwise normal.  The nurse practitioner noted that 
the veteran continued to get weaker and was unable to work to 
supplement his disability income.  Moreover, this nurse 
practitioner opined that the veteran's worsening condition 
was more likely than not related to his post-operative 
stomach injury.

The veteran underwent a VA general medical examination, with 
an examiner who reviewed his recent medical records, in 
August 2000.  During this examination, the veteran reported 
frequent diarrhea, nausea, and a loss of 10 pounds in the 
past year.  The examination revealed the abdomen to be soft, 
with mild tenderness to palpation in the epigastrium and 
upper quadrant and no guarding or rebound noted.  The 
diagnosis was status post gastric surgery in the 1950s, with 
postprandial nausea, but no abdominal cramping or classic 
symptoms of dumping syndrome.  The examiner noted that the 
veteran's fecal urgency appeared to be at least partly 
secondary to diabetic autonomic neuropathy.  The examiner 
found that the veteran was not "a candidate for 
substantially gainful employment," but this status was 
mainly due to such nonservice-connected disabilities as 
diabetes mellitus and cardiovascular disease.  In an October 
2000 addendum, the examiner indicated that the veteran did 
not exhibit circulatory disturbance after meals but that, 
instead, his nausea was postprandial in nature and secondary 
to diabetes mellitus.  Moreover, the veteran did not have the 
classic symptoms of dumping syndrome but instead was 
suffering from symptoms typical of diabetic gastroparesis and 
delayed gastric emptying.  Moreover, there was no evidence of 
anemia, malnutrition, or hypoglycemic episodes.  In short, 
the veteran's symptoms were noted to be "far more likely" 
secondary to his diabetes.

A private medical statement, also dated in August 2000, 
indicates that the veteran had been avoiding greasy and spicy 
foods and had gone to smaller meals on account of his nausea 
and weakness.  The doctor who provided this statement also 
noted that the veteran "may have some dumping" in view of 
his frequent incontinence following meals.  

The veteran underwent a consultation with Gary S. Bochna, 
M.D., in September 2000.  During this consultation, he 
complained of nausea and weakness, though no actual bloating 
or diarrhea, after eating.  Dr. Bochna rendered an impression 
of chronic post prandial nausea and noted that the veteran 
did not have the classic symptoms of dumping syndrome.  
Moreover, Dr. Bochna noted that the veteran's symptoms seemed 
more typical of diabetic gastroparesis and delayed gastric 
emptying, with a function dyspepsia variant of irritable 
bowel syndrome also possible. 

The same doctor who provided an opinion in October 2000 
conducted the veteran's January 2001 VA gastrointestinal 
examination.  During this examination, the veteran complained 
of worsening nausea, esophageal burning, and fecal 
incontinence.  The veteran's present use of Zantac 75 was 
noted.  Upon examination, the veteran did not appear 
malnourished, and there was no evidence of anemia.  His 
weight was measured as 152.5 pounds.  Laboratory testing 
revealed a normal blood count, with no anemia.  The diagnosis 
was postprandial nausea, secondary to diabetic gastroparesis.  
This was noted to be aggravated by the veteran's service-
connected gastric surgery.

During his May 2001 VA video conference hearing, the veteran 
indicated that his stomach disorder was far worse than had 
been indicated on examination.  The veteran reported frequent 
nausea and dry heaves and noted that he had to eat small 
meals.  Additionally, the veteran contended that his service-
connected stomach disorder rendered him unemployable.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 

The RO has evaluated the veteran's stomach disorder at the 40 
percent rate under 38 C.F.R. § 4.114, Diagnostic Code 7308 
(2000).  Under this code section, a 40 percent evaluation is 
warranted in cases of moderate postgastrectomy syndrome, with 
less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  A 60 percent evaluation is 
appropriate in severe cases, associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.

In the case at hand, the Board is aware of the veteran's 
complaints of frequent nausea and observes that his weight 
has dropped by approximately ten percent during the pendency 
of this appeal.  However, his service-connected stomach 
disorder, in and of itself, has not been shown to produce the 
symptoms warranting a 60 percent evaluation.  Specifically, 
there is no medical evidence of anemia, hypoglycemic 
symptoms, or malnutrition.  Additionally, the VA doctor who 
conducted the veteran's two most recent examinations reviewed 
the claims file and determined that the veteran's urgent 
symptoms after meals were attributable to diabetes mellitus, 
although this latter disability was noted to have been 
aggravated by the stomach disorder.  Since the claims file 
was reviewed by this examiner, her opinion is of greater 
probative value than that of the VA nurse practitioner who, 
in July 2000, indicated that the veteran could not work due 
to his stomach disability without the benefit of a claims 
file review.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) ("It is 
the responsibility of the BVA to assess the credibility and 
weight to be given the evidence"). 

The Board is aware of the veteran's contentions that it is 
his service-connected stomach disorder, rather than a 
nonservice-connected disorder, which is causing all of his 
reported symptoms.  However, the veteran has not been shown 
to possess the requisite medical expertise or training needed 
to render a competent opinion as to medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the Board must rely on the medical 
opinions of record in making a determination of the veteran's 
claim.

Overall, the Board finds that the symptoms resulting from the 
veteran's service-connected stomach disorder do not meet the 
criteria for an evaluation greater than 40 percent for that 
disorder.  As such, the preponderance of the evidence is 
against his claim for that benefit.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West Supp. 2001). 

Finally, the Board acknowledges 38 C.F.R. § 3.321(b)(1) 
(2000), which concerns the assignment of extraschedular 
ratings in "exceptional" disability cases, and notes that 
the veteran was informed of this regulation in the May 1998 
Statement of the Case.  However, the evidence of record does 
not show that the veteran's service-connected stomach 
disorder, in and of itself, has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal. As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for a 
stomach disorder, currently evaluated as 40 percent 
disabling, is denied.


REMAND

The Board observes that, in an August 2000 rating decision, 
the RO denied the veteran's claim of entitlement to TDIU.  
The veteran was informed of this denial in September 2000, 
and, in April 2001, the veteran's representative submitted a 
VA Form 646 (Statement of Accredited Representative in 
Appealed Case) indicating that the claim of entitlement to 
TDIU was an issue on appeal.  The Board finds that this 
submission meets the criteria for a Notice of Disagreement 
under 38 C.F.R. § 20.201 (2000).  However, to date the RO has 
not responded with a Statement of the Case.  See 38 C.F.R. 
§ 19.28 (2000).  In Manlicon v. West, 12 Vet. App. 238 
(1999), the Court held that in these circumstances where a 
notice of disagreement is filed, but a statement of the case 
has not been issued, the Board must remand the claim to the 
RO to direct that a statement of the case be issued. 

The failure to issue a Statement of the Case in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  Godfrey v. Brown, 7 Vet.App. 398, 
408-10 (1995); see also Archbold v. Brown, 9 Vet.App. 124, 
130 (1996).  After the RO has been given the opportunity to 
cure such a defect, the claim will be returned to the Board 
only if the veteran perfects his appeal in a timely manner.  
Smallwood v. Brown, 10 Vet.App. 93, 97 (1997); see also In re 
Fee Agreement of Cox, 10 Vet.App. 361, 374 (1997) ("absent 
an NOD, an SOC and a Form 1-9 [substantive appeal], the BVA 
was not required--indeed, it had no authority--to proceed to 
a decision") (citation omitted).  

Appellate consideration of the veteran's total rating claim 
is deferred and this claim is remanded to the RO for the 
following development:

The RO should furnish the veteran and his 
representative a Statement of the Case 
addressing the issue of entitlement to a 
total disability rating based upon 
individual unemployability due to service 
connected disability, and afford them an 
opportunity to perfect an appeal of the 
RO's denial of this issue by submitting a 
substantive appeal in response thereto.  
The RO should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of his 
total rating claim following the issuance 
of the Statement of the Case unless he 
perfects his appeal.   

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the veteran's 
back claim.  The veteran is free to perfect his appeal of the 
denial of this issue and to submit any additional evidence 
and argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, he is not obligated 
to act unless otherwise notified.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 



